Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 6-7, and 10-12 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20190026870 A1 to Hu et al. does not expressly teach or render obvious the invention as recited in independent claims 4 and 10.
The prior art teaches a server (i.e. para. [0021]) comprising: 47a communicator (i.e. fig. 7, para. [0049]); and a processor (i.e. fig. 7, para. [0049]) configured to: receive information about a first image selected by a user from a display apparatus (i.e. FIG. 4B; para. [0042]), convert the first image to a plurality of second images with a plurality of transfer styles (i.e. para. [0041]) according to the information about the first image (i.e. para. [0023]), identify a plurality of user preferences to the plurality of second images (i.e. para. [0020]), an artificial intelligence (AI) model (i.e. para. [0026]), identify a second image with a transfer style having a user preference among the identified plurality of user preferences based on a characteristic of the first image (i.e. para. [0022]), and transmit the second image having the transfer style to the display apparatus (i.e. para. [0048]). However, the prior art does not teach identify a plurality of user preferences to the plurality of second images inferred by an artificial intelligence (AI) model, wherein the AI model has learned the plurality of user preferences scored by users for a plurality of third images according to characteristics of the plurality of third images, identify a second image with a first transfer style having a highest score of the user preference among the identified plurality of user preferences based on a characteristic of the first image, and identify at least one first characteristic of the first transfer style and a second characteristic of a second transfer style, the second characteristic of the second transfer style having a higher user preference than the at least one first characteristic of the first 
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the apparatus of the prior art to incorporate the features of identify a plurality of user preferences to the plurality of second images inferred by an artificial intelligence (AI) model, wherein the AI model has learned the plurality of user preferences scored by users for a plurality of third images according to characteristics of the plurality of third images, identify a second image with a first transfer style having a highest score of the user preference among the identified plurality of user preferences based on a characteristic of the first image, and identify at least one first characteristic of the first transfer style and a second characteristic of a second transfer style, the second characteristic of the second transfer style having a higher user preference than the at least one first characteristic of the first transfer style, and based on the second transfer style, modify the at least one first characteristic of the first transfer style to improve a user preference of the first transfer style as recited in the context of claims 4 and 10, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN H TRAN/Primary Examiner, Art Unit 2173